Citation Nr: 0702658	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  96-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, to include as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 for the period from March 8 to April 2 
in 1993.

4.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 for the period from October 15 to 
November 12 in 1993.

5.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 for the period from December 14, 1994 
to January 13, 1995.




REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.  He died in November 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1994, May 1997, and May 1999 rating decisions.

As explained in the separate decision to vacate, issued 
together with this decision, the issues set forth on the 
front page were previously denied in a January 2003 Board 
decision.  At the time, both the Board and the veteran's 
representative were unaware of the veteran's death.  The 
representative then made a motion to the Board to vacate its 
decision, which motion was granted, but had not 
administratively taken effect.  That has now been 
accomplished by the Board's separate Order to Vacate 
mentioned above.  That action, however, leaves these issues 
still before the Board, as the RO indicated to the veteran's 
surviving spouse previously, when addressing her cause of 
death claim and entitlement to accrued benefits.  In order 
for the RO to address any accrued benefits claims concerning 
the issues in this appeal, the Board must first transfer 
jurisdiction of the issues back to the RO.  This decision 
accomplishes that action.  Accordingly, the matter of accrued 
benefits is referred to the RO for appropriate action. 



FINDINGS OF FACT

1.  The veteran died in November 2002.

2.  At the time of his death, the veteran had several claims 
pending before the Board.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated in the Introduction, the veteran died in 
November 2002 from complications of a service-connected 
disability.  At the time of his death, the veteran had 
several claims pending before the Board.  The Board, having 
not been informed of the veteran's death, issued a decision 
in January 2003 addressing the issues which were pending 
before it.  In May 2003, a motion to vacate the Board's 
January 2003 decision was submitted by the veteran's 
representative, indicating that he had not been given the 
opportunity to review the veteran's claim prior to the 
Board's decision.  The representative requested that the 
Board vacate its decision, and return the file to him so that 
he could have the opportunity to comment on the pending 
claims.  Apparently, the representative also was unaware of 
the veteran's death.  The Board granted the motion to vacate 
in December 2003, similarly unaware of the veteran's death, 
and the veteran's claims file was provided to the 
representative.  In December 2006, the representative 
submitted a statement indicating that the veteran had died 
and requesting that the veteran's claim be referred to the RO 
for a determination of whether the veteran's spouse wished to 
pursue a claim for accrued benefits.  

Regardless of the representative's request, the fact remains 
that at the time the veteran passed away, he had claims 
pending before the Board for entitlement to service 
connection for porphyria cutanea tarda and for PTSD, as well 
as for several temporary total disability evaluations under 
38 C.F.R. § 4.29.  Given that the January 2003 Board decision 
was vacated, the issues adjudicated in that decision remain 
before the Board; however, as a matter of law, veterans' 
claims do not survive their deaths.  Vda de Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Therefore, because the 
veteran died while his claims were pending, his claims are 
now moot.  

As the veteran's claims have become moot by virtue of his 
death, they are dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning this claim is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

Service connection for porphyria cutanea tarda is dismissed.

Service connection for PTSD is dismissed.

A temporary total disability evaluation under 38 C.F.R. § 
4.29 for the period from March 8 to April 2 in 1993 is 
dismissed.

A temporary total disability evaluation under 38 C.F.R. § 
4.29 for the period from October 15 to November 12 in 1993 is 
dismissed.




A temporary total disability evaluation under 38 C.F.R. § 
4.29 for the period from December 14, 1994 to January 13, 
1995 is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


